Exhibit FISHER SCIENTIFIC INTERNATIONAL INC. SEVERANCE PLAN FOR KEY EMPLOYEES The Company hereby adopts, as of the Effective Date, the Fisher Scientific International Inc. Severance Plan for Key Employees for the benefit of certain employees of the Company and its subsidiaries, on the terms and conditions stated herein. All capitalized terms used herein are defined in Section 1 hereof. The Plan, as set forth herein, is intended to help retain qualified employees, maintain a stable work environment and provide economic security to certain employees of the Company by providing certain employees with severance protection in the event of certain terminations of employment following a Change in Control. The Plan is intended to constitute a plan maintained primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees for purposes of ERISA. SECTION 1.DEFINITIONS. As used herein: SECTION 1.1"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act. SECTION 1.2"Annual Base Salary" means an Eligible Employee's annual base salary as in effect immediately prior to the Change in Control (excluding bonuses, commissions, premium pay and similar compensation) or any higher annual base salary which may be established for the Eligible Employee following the Change in Control; provided, however, that the Annual Base Salary shall be determined without taking into account any reduction in salary effected due to the Eligible Employee's participation in the Company's Restricted Stock Unit Purchase Program under the Company's 2005 Equity and Incentive Plan. SECTION 1.3"Auditor" means the Company's independent auditor immediately prior to the Change in Control. SECTION 1.4"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the Exchange Act. SECTION 1.5"Board" means the Board of Directors of the Company. SECTION 1.6"Cause" shall have the meaning set forth in the Eligible Employee's employment or other agreement with the Company or any Affiliate, provided that if the Eligible Employee is not a party to any such employment or other agreement or such employment or other agreement does not contain a definition of Cause, then Cause shall mean (i) the willful and continued failure of the Eligible Employee to perform substantially the Eligible Employee's duties with the Company or the Affiliate then employing the Eligible Employee (other than any such failure resulting from incapacity due to physical or mental illness), after a written demand for substantial performance is delivered to the Eligible Employee by the Company that specifically identifies the alleged manner in which the Eligible Employee has not substantially performed the Eligible Employee's duties, or (ii) the willful engaging by the Eligible Employee in illegal conduct or gross misconduct that is materially and demonstrably injurious to the Company. For purposes of this provision, no act or failure to act, on the part of the Eligible Employee, shall be considered "willful" unless it is done, or omitted to be done, by the Eligible Employee in bad faith or without reasonable belief that the Eligible Employee's action or omission was in the best interests of the Company or the Affiliate then employing the Eligible Employee. 1 SECTION 1.7A "Change in Control" shall be deemed to have occurred on the first date following the Effective Date upon which an event set forth in any one of the following paragraphs shall have occurred: (i) any Person is or becomes the Beneficial Owner, directly or indirectly, of securities of the Company (not including in the securities beneficially owned by such Person any securities acquired directly from the Company or its Affiliates) representing more than twenty five percent (25%) of the combined voting power of the Company's then outstanding voting securities, excluding any Person who becomes such a Beneficial Owner in connection with a transaction described in clause (A) of paragraph below; or (ii) the following individuals cease for any reason to constitute a majority of the number of directors then serving as members of the Board: individuals who, on the Effective Date, constitute the Board and any new director (other than a director whose initial assumption of office is in connection with an actual or threatened election contest, including but not limited to a consent solicitation, relating to the election of directors of the Company) whose appointment or election by the Board or nomination for election by the Company's stockholders was approved or recommended by a vote of at least two-thirds (2/3) of the directors then still in office who either were directors on the date hereof or whose appointment, election or nomination for election was previously so approved or recommended by such directors; or (iii) there is consummated a merger or consolidation of the Company or any direct or indirect subsidiary of the Company with any other corporation or other entity, other than (A) a merger or consolidation which results in the voting securities of the Company outstanding immediately prior to such merger or consolidation continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity or any parent thereof), in combination with the ownership of any trustee or other fiduciary holding securities under an employee benefit plan of the Company or any subsidiary of the Company, more than fifty percent (50%) of the combined voting power of the voting securities of the Company or such surviving entity or any parent thereof outstanding immediately after such merger or consolidation, or (B) a merger or consolidation effected to implement a recapitalization of the Company (or similar transaction) in which no Person is or becomes the Beneficial Owner, directly or indirectly, of securities of the Company (not including in the securities Beneficially Owned by such Person any securities acquired directly from the Company or its Affiliates) representing more than twenty five percent (25%) of the combined voting power of the Company's then outstanding securities; 2 (iv) the stockholders of the Company approve a plan of liquidation or dissolution of the Company or there is consummated an agreement for the sale or other disposition, directly, or indirectly, by the Company of all or substantially all of the Company's assets, other than such sale or other disposition by the Company of all or substantially all of the Company's assets to an entity, more than fifty percent (50%) of the combined voting power of the voting securities of which are owned by stockholders of the Company in substantially the same proportions as their ownership of the Company immediately prior to such sale and other than a sale; or (v) the Board otherwise determines that a Change in Control has occurred. Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have occurred pursuant to clauses (i) - (iv) above by virtue of the consummation of any transaction or series of integrated transactions immediately following which the record holders of the common stock of the Company immediately prior to such transaction or series of transactions continue to have substantially the same proportionate ownership in an entity which owns all or substantially all of the assets of the Company immediately following such transaction or series of transactions. SECTION 1.8"Code" means the Internal Revenue Code of 1986, as it may be amended from time to time. SECTION 1.9"Company" means Fisher Scientific International Inc. and (except for determining whether a Change in Control has occurred) any successors thereto. SECTION 1.10"Effective Date" means May 7, 2006. SECTION 1.11"Eligible Corporate Employee" means any Eligible Employee identified on Attachment 1 as an Eligible Corporate Employee. SECTION 1.12"Eligible Employee" means any key employee of the Company or an Affiliate who is identified on Attachment 1 as an Eligible Employee and who executes a Notice, in the form determined by the Plan Administrator. Notices may be delivered by the Plan Administrator prior to the occurrence of a Change in Control and once executed by the Eligible Employee may not be revoked or amended without the Eligible Employee's written consent. SECTION 1.13"Eligible Operational Employee" means any Eligible Employee identified on Attachment 1 as an Eligible Operational Employee. 3 SECTION 1.14"ERISA" means the Employee Retirement Income Security Act of 1974, as it may be amended from time to time. SECTION 1.15"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended. SECTION 1.16"Excise Tax" means any excise tax imposed under Section 4999 of the Code. SECTION 1.17"Good Reason" shall have the meaning set forth in the applicable Notice to the Eligible Employee. An Eligible Employee must assert Good Reason within the sixty (60) day period following becoming aware of the event or circumstance constituting Good Reason.
